--------------------------------------------------------------------------------

Exhibit 10.1
 
 
KRONOS ADVANCED TECHNOLOGIES, INC.
464 Common Street, Box 301
Belmont, Massachusetts 02478
 
February 11, 2009
 
AIRWORKS FUNDING LLLP, as agent for the
the Noteholders (as defined below)
655 Madison Avenue, 23rd Floor
New York, New York 10021.
 

 
Re:
Peaceful Possession of Collateral

 
Gentlemen:
 
Reference is made to the Funding Agreement dated June 19, 2007 (the “Funding
Agreement”) among, inter alia, the undersigned (“Kronos”) and AirWorks Funding
LLLP (“AirWorks” and the “Agent”), Hilltop Holding Company LP, by assignment
from RS Properties I LLC (“Hilltop” and together with AirWorks, the “the
Noteholders”), that certain Secured Convertible Promissory Note due June 19,
2010 made by Kronos in favor of AirWorks, that certain Secured Convertible
Promissory Note due June 19, 2010 made by Kronos in favor of RS Properties I LLC
and subsequently assigned to Hilltop (collectively, the “Notes”), and all of the
instruments, agreements and other documents executed and/or delivered in
connection therewith or otherwise evidencing, governing, or securing obligations
of Kronos to the Noteholders (all of the foregoing, as the same now exist or may
hereafter be amended, restated, renewed, extended, substituted, supplemented or
otherwise modified, collectively, the “Agreements”).
 
1.     Acknowledgment of Obligations and Security Interests
 
Kronos hereby acknowledges, confirms and agrees that;
 
(a)    As of February 11, 2009, Kronos is indebted to the Noteholders in the
aggregate principal amount of not less than $4,223,559.80, plus interest accrued
and accruing thereon, plus the commissions, costs, expenses, attorneys’ fees and
other charges or contractual obligations now or hereafter payable by Kronos to
the Noteholders under the Agreements, plus all amounts which may be paid by the
Noteholders in connection with the sale or other disposition of Kronos’s assets,
plus all other “Obligations” (as defined in the Agreements), all of which are
unconditionally owed by Kronos to the Noteholders without offset, defense or
counterclaim of any kind, nature or description whatsoever (hereinafter, the
“Obligations”);
 
(b)    The Noteholders have and shall continue to have, valid, enforceable and
perfected first liens upon and security interests in the Collateral (as
described and defined in the Agreements), which liens and security interests
secure payment and performance of all of the Obligations.
 

--------------------------------------------------------------------------------


 
2.     Acknowledgment of Default.
 
(a)    Kronos hereby acknowledges and agrees that Kronos is in default under the
Agreements and in the payment of its Obligations to the Noteholders which
entitles the Noteholders to exercise immediately their rights and remedies under
the Agreements, applicable law and otherwise. The Noteholders have not waived,
presently do not intend to waive, and do not hereby waive, any such defaults and
nothing contained herein or the transactions contemplated hereby shall be deemed
to constitute any such waiver, including, without limitation, the Noteholders’
right to recover any deficiency from Kronos.
 
(b)    Kronos hereby confirms that Kronos is insolvent, is unable to pay its
debts as they become due and does not have sufficient working capital to
continue its business or the means to protect the Collateral.
 
(c)    Kronos hereby waives any and all of its rights to notification or
otherwise under Section 9-611 of the Uniform Commercial Code (“UCC”) as to the
sale or other disposition by the Noteholders of the Collateral, under Section
9-620 of the UCC regarding acceptance of the Collateral as discharge of
Obligations and under Section 9-623 of the UCC regarding Kronos’s right to
redeem the Collateral.
 
3.     Surrender of Collateral.
 
(a)    Kronos hereby surrenders, delivers and grants to the Noteholders peaceful
possession of the Collateral wherever located.  Such surrender and delivery of
the Collateral to the Noteholders is in recognition of the rights of the
Noteholders as a secured party under the UCC and other applicable law. Kronos
knowingly waives any rights Kronos may have to notice and a hearing before any
Court of competent jurisdiction and consents to the Noteholders’ possession,
sale, transfer or other disposition of the Collateral, including, but not
limited to, the sale, license or other use in any way of Kronos’s trademarks or
tradenames in the sale, license, transfer or other disposition of the
Collateral. Kronos agrees that the Noteholders may, at any time enter and remove
any or all of the Collateral from the premises where the same is located and
take such action as they may deem appropriate with respect thereto, and the
Noteholders may, at any time, exercise their rights to dispose of any Collateral
as provided for under the Agreements and applicable law, without prejudice to
any of the rights of the Noteholders, including any claim for any deficiency.
All proceeds of the Collateral received and retained by the Noteholders shall be
applied by the Noteholders to the Obligations in such order and manner as the
Noteholders shall determine in their sole and absolute discretion.  Kronos shall
be and remain liable for any deficiency until all Obligations are fully and
indefeasibly paid and satisfied.
 
2

--------------------------------------------------------------------------------


 
(b)    Kronos hereby assigns, transfers and delivers to the Agent, for the
benefit of the Noteholders, all of its right to receive any and all payments and
receivable owing or accruing to Kronos arising out of any agreement, license or
other contractual arrangement to which Kronos is a party, including, without
limitation, the right to collect and receive any and all amounts from each of
Tessera Technologies, Inc. (“Tessera”) and EUL, Ltd. (“EUL”) under any and all
agreements between Kronos and Tessera EUL, respectively, until such time that
all Obligations are fully and indefensibly paid and satisfied.  Kronos will
execute and deliver to the Agent, on behalf of the Noteholders, notification
letters signed by Kronos addressed to such of Kronos’s account debtors as the
Noteholders shall require, to be completed and sent by the Agent, on behalf of
the Noteholders, hereafter from to time, directing payment of Kronos’s accounts
or other monies due to Kronos to the Noteholders.
 
4.     Reimbursement.  Kronos acknowledges and consents that it is obligated to
reimburse the Noteholders for any and all amounts paid by the Noteholders
(including without limitation, reasonable attorneys’ fees) in connection with
this letter, the transactions evidenced thereby and the sale or other
disposition of Kronos’s assets, and that such amounts shall be included in and
become part of the Obligations.
 
5.     Acknowledgement.  This letter is the result of a full and complete
negotiation at arms’ length between Kronos and the Noteholders. Kronos
represents and warrants to the Noteholders that it has read and wholly
understands the terms and effect of the letter.
 
6.     Further Assurances.  Upon the reasonable request of the Noteholders,
Kronos  shall execute and deliver or cause to be executed and delivered to the
Noteholders all such additional documents, instruments and agreements as the
Noteholders may reasonably determine are necessary or desirable to effectuate
the purposes and intent of this letter.
 
7.     Binding Effect.  This letter shall be binding upon the parties hereto and
their respective permitted successors and assigns.  No party hereto may assign
any of its rights, duties and obligations hereunder or any part thereof to any
other person or entity; provided, however, that the Noteholders shall be
permitted to freely assign any of their respective rights, duties or obligations
hereunder.
 
8.     Entire Agreement.  This letter together with the Agreements, sets forth
the entire agreement and understanding among the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of every kind and nature among them with respect to such subject
matter.
 
3

--------------------------------------------------------------------------------


 
9.     Severability.  If any provision of this letter or the application of any
provision hereof to any person or circumstances is held invalid, the remainder
of this letter and the application of such provision to other persons or
circumstances shall not be affected unless the provision held invalid shall
substantially impair the benefits of the remaining portions of this
letter.  Notwithstanding the foregoing, any provision of this letter held
invalid, illegal or unenforceable only in part or degree shall remain in full
force and effect to the extent not held invalid or unenforceable, and the
determination that any provision of this letter is invalid, illegal or
unenforceable as applied to particular circumstances shall not affect the
application of such provision to circumstances other than those as to which it
is held invalid, illegal or unenforceable.
 
10.    Modification.  This letter may be amended, modified or supplemented only
by an agreement in writing signed by the party or parties against whom such
amendment, modification or supplement is sought to be enforced.
 
11.    Waiver; Consent.  A waiver by a party of any section, term or condition
of this letter in any instance shall not be deemed or construed to be a waiver
of such section, term or condition for the future or of any subsequent breach
thereof, and any such waiver must be in writing, signed by the party or parties
to be charged.  All rights and remedies contained in this letter are cumulative,
and none of them shall be construed so as to limit any other right or remedy of
a party.  Any consent required or permitted by this letter is binding only if in
writing.
 
12.    Notice.  All notices, requests and demands to or upon the respective
parties hereto shall be in writing and shall be deemed to have been duly given
or made: if delivered in person, immediately upon delivery; if by facsimile
transmission, immediately upon sending and upon confirmation of receipt; if by
nationally recognized overnight courier service with instructions to deliver the
next business day, one (1) business day after sending; and if by registered or
certified mail, return receipt requested, five (5) days after mailing.  All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this section):
 

 
If to Kronos:
KRONOS ADVANCE TECHNOLOGIES, INC.
   
464 Common Street
   
Suite 301
   
Belmont, Massachusetts 02478
   
Attention: Richard F. Tusing
   
Telephone: (617) 364-5089
   
Telecopy:  (617) 364-5085
       
With a copy to:
PAUL, HASTINGS, JANOFSKY & WALKER LLP
   
600 Peachtree Street
   
Suite 2400
   
Atlanta, Georgia 30308
   
Attention: Renaldo Pascual
   
Telephone: (404) 815-2227
   
Telecopy: (404) 685-5227

 
4

--------------------------------------------------------------------------------


 

 
If to the Noteholders:
AIRWORKS FUNDING, LLLP
   
655 Madison Avenue, 23rd Floor
   
New York, New York 10021
   
Attention: Richard E. Perlman
   
Telephone: (212) 223-8633
   
Telecopy: (212) 888-8133
       
With a copy to:
HILLTOP HOLDING COMPANY LP
   
660 Madison Avenue
   
15th Floor
   
New York, New York 10065
   
Attention: Jack Silver
   
Telephone:
   
Telecopy:
       
With a copy to:
KATTEN MUCHIN ROSENMAN LLP
   
575 Madison Avenue
   
New York, New York 10022
   
Attention: Joel A. Yunis, Esq.
   
Telephone: (212) 940-8666
   
Telecopy: (212) 940-8627

 
13.    Governing Law.  This letter and the rights and obligations hereunder of
each of the parties hereto shall be governed by and interpreted and determined
in accordance with the laws of the State of New York.
 
14.    JURISDICTION.  THE PARTIES HERETO HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE, COURTS OF THE STATE OF NEW YORK FOR THE CITY OF NEW YORK
AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
ANY ACTION OR PROCEEDING UNDER, ARISING OUT OF OR RELATED TO THIS LETTER AND THE
OTHER AGREEMENTS.  IN ANY ACTION, SUIT OR OTHER PROCEEDING, EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE ANY CLAIMS THAT IT IS NOT SUBJECT TO THE
JURISDICTION OF THE ABOVE COURTS, THAT SUCH ACTION OR SUIT IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH ACTION, SUIT OR OTHER PROCEEDING IS
IMPROPER.
 
15.    WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER, ARISING OUT OF OR
RELATED TO THIS LETTER OR THE OTHER AGREEMENTS.
 
16.    Counterparts.  This letter may be executed in counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.
 
5

--------------------------------------------------------------------------------




 

 
Very truly yours,
               
KRONOS ADVANCED TECHNOLOGIES, INC.
         
By:
/s/ Richard F. Tusing
           
Name:
Richard F. Tusing
           
Title:
Acting President and Chief Operating Officer



 
ACCEPT AND AGREED:
     
AIRWORKS FUNDING LLP, as agent for the Noteholders
 
By:
/s/ Richard Perlman        
Name:
Richard Perlman        
Title:
   

 
 
 
6

--------------------------------------------------------------------------------


 
STATE OF VIRGINIA)
)ss.:
COUNTRY OF FAIRFAX)
 
On this 11 day of February, 2009, before me personally came Richard Tusing to me
known, who, being duly sworn, did depose and say, that (s)he is the Acting
President and Chief Operating Officer of KRONOS ADVANCED TECHNOLOGIES, INC., the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto with the consent of the board of directors thereof.
 
 

 
/s/ Anthony Williams
   
Notary Public
 

 
 
 
 
7